In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1040V
                                       Filed: May 19, 2015
                                           Unpublished

****************************
ROBERTA LIVOLSI,                         *
                                         *
                     Petitioner,         *     Damages Decision Based on Proffer;
                                         *     Influenza; Shoulder Injury Related to
                                         *     Vaccine Administration (“SIRVA”);
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Meredith Daniels, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC for respondent.

                               DECISION AWARDING DAMAGES 1

Vowell, Chief Special Master:

       On October 27, 2014, Roberta Livolsi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
related to vaccine administration (“SIRVA”). Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

     On January 22, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for her SIRVA. On May 18, 2015, respondent filed a proffer on award of
compensation [“Proffer”] indicating petitioner should be awarded $75,000.00. Proffer at
1.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $75,000.00 in the form of a check payable to petitioner, Roberta
Livolsi. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
          Case 1:14-vv-01040-UNJ Document 20 Filed 05/18/15 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


ROBERTA LIVOLSI,

                       Petitioner,

v.                                                      No. 14-1040V
                                                        Chief Special Master Denise Vowell
SECRETARY OF HEALTH AND                                 ECF
HUMAN SERVICES,

                       Respondent.



             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 22, 2015, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On January 22, 2015, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an award

of a lump sum of $75,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled. This proffer does not address final attorneys’ fees and litigation

costs. Petitioner is additionally entitled to reasonable attorneys’ fees and litigation costs, to be

determined at a later date upon petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $75,000.00.

                                                       Respectfully submitted,

                                                       BENJAMIN C. MIZER
                                                       Principal Deputy Assistant Attorney General

                                                       RUPA BHATTACHARYYA
                                                       Director
                                                       Torts Branch, Civil Division



                                                  1
        Case 1:14-vv-01040-UNJ Document 20 Filed 05/18/15 Page 2 of 2



                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          LYNN E. RICCIARDELLA
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division

                                          s/CAMILLE M. COLLETT
                                          CAMILLE M. COLLETT
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, DC 20044-0146
                                          Tel: (202) 616-4098

Dated: May 18, 2015




                                      2